 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                  EASTERN DISTRICT OF CALIFORNIA

10

11   MATTHEW V. SALINAS,                              Case No. 1:18-cv-00235-BAM (PC)
12                     Plaintiff,                     FINDINGS AND RECOMMENDATIONS
                                                      REGARDING DISMISSAL OF ACTION FOR
13          v.                                        FAILURE TO PROSECUTE
14   YOUNGBLOOD,                                      FOURTEEN (14) DAY DEADLINE
15                     Defendant.
16

17          I.      Background

18          Plaintiff Matthew V. Salinas (“Plaintiff”) is a former jail inmate proceeding pro se and in

19   forma pauperis in this civil rights action under 42 U.S.C. § 1983. This matter was referred to a

20   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

21          On November 7, 2018, the Court issued a screening order granting Plaintiff leave to file

22   an amended complaint within thirty (30) days. (ECF No. 12.) The Court’s screening order was

23   returned on November 19, 2018 as “Undeliverable, Return to Sender-Unable to Forward,” and on

24   December 3, 2018 as “Undeliverable, Not Deliverable as Addressed; Unable to Forward.”

25   Plaintiff has not filed an amended complaint, a notice of change of address, or otherwise

26   communicated with the Court.

27   ///

28   ///
                                                     1
 1           II.       Discussion

 2           Plaintiff is required to keep the Court apprised of his current address at all times. Local

 3   Rule 183(b) provides:

 4           Address Changes. A party appearing in propria persona shall keep the Court and
 5           opposing parties advised as to his or her current address. If mail directed to a
             plaintiff in propria persona by the Clerk is returned by the U.S. Postal Service,
 6           and if such plaintiff fails to notify the Court and opposing parties within sixty-
             three (63) days thereafter of a current address, the Court may dismiss the action
 7           without prejudice for failure to prosecute.
 8   Federal Rule of Civil Procedure 41(b) also provides for dismissal of an action for failure to
 9   prosecute.1
10           According to Local Rule 183(b), Plaintiff’s address change was due no later than January
11   21, 2019. Plaintiff has failed to file a change of address and he has not otherwise been in contact
12   with the Court. “In determining whether to dismiss an action for lack of prosecution, the district
13   court is required to weigh several factors: (1) the public’s interest in expeditious resolution of
14   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the defendants;
15   (4) the public policy favoring disposition of cases on their merits; and (5) the availability of less
16   drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988) (internal quotation marks
17   and citation omitted); accord Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010); In re
18   Phenylpropanolamine (PPA) Products Liability Litigation, 460 F.3d 1217, 1226 (9th Cir. 2006).
19   These factors guide a court in deciding what to do, and are not conditions that must be met in
20   order for a court to take action. In re PPA, 460 F.3d at 1226 (citation omitted).
21           Given Plaintiff’s failure to respond to this Court’s order, the expeditious resolution of
22   litigation and the Court’s need to manage its docket weigh in favor of dismissal. Id. at 1227.
23   More importantly, given the Court’s apparent inability to communicate with Plaintiff, there are no
24   other reasonable alternatives available to address Plaintiff’s failure to prosecute this action and his
25   failure to apprise the Court of his current address. Id. at 1228–29; Carey, 856 F.2d at 1441. The
26   Court will therefore recommend that this action be dismissed based on Plaintiff’s failure to
27
     1
      Courts may dismiss actions sua sponte under Rule 41(b) based on the plaintiff’s failure to prosecute. Hells Canyon
28   Pres. Council v. U. S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (citation omitted).
                                                             2
 1   prosecute this action.

 2           III.    Conclusion and Recommendation

 3           Accordingly, the Court HEREBY ORDERS the Clerk of the Court to randomly assign a

 4   district judge to this action.

 5           Furthermore, the Court HEREBY RECOMMENDS that this action be dismissed, without

 6   prejudice, based on Plaintiff’s failure to prosecute. Fed. R. Civ. P. 41(b); Local Rule 183(b).

 7           These Findings and Recommendations will be submitted to the United States District

 8   Judge assigned to the case, under the provisions of 28 U.S.C. § 636(b)(l). Within fourteen (14)

 9   days after being served with these Findings and Recommendations, Plaintiff may file written

10   objections with the Court. The document should be captioned “Objections to Magistrate Judge’s

11   Findings and Recommendations.” Plaintiff is advised that failure to file objections within the

12   specified time may result in the waiver of the “right to challenge the magistrate’s factual

13   findings” on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 839 (9th Cir. 2014) (citing Baxter v.

14   Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

15
     IT IS SO ORDERED.
16

17       Dated:     January 31, 2019                           /s/ Barbara   A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
18

19

20
21

22

23

24

25

26
27

28
                                                       3
